 


109 HR 3414 IH: To suspend temporarily the duty on certain refracting and reflecting telescopes.
U.S. House of Representatives
2005-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3414 
IN THE HOUSE OF REPRESENTATIVES 
 
July 25, 2005 
Mr. Gary G. Miller of California introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on certain refracting and reflecting telescopes. 
 
 
1.CERTAIN REFRACTING AND REFLECTING TELESCOPES 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.90.05Refracting telescopes with 50 mm or smaller lenses and reflecting telescopes with 76 mm or smaller lenses, and parts and accessories thereof (provided for in subheading 9005.80.40)FreeFreeNo changeOn or before 12/31/2010 
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
